Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 1 of 24




                       Exhibit 1
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 2 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 3 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 4 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 5 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 6 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 7 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 8 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 9 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 10 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 11 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 12 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 13 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 14 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 15 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 16 of 24
Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 17 of 24
       Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 18 of 24



                                      EXHIBIT A
                                 PROGRAMMATIC RELIEF

I.     DEFINITIONS

        As used in the Agreement and this Exhibit, the following terms shall have the meanings
specified below. The singular includes the plural and vice versa.

        A.     “Ad Creation Flows” means interfaces through which users may create paid
advertisements for publication on Facebook, Instagram, Messenger, and/or Audience Network,
including but not limited to Ads Manager and boosted posts from Facebook Pages.

       B.     “Audience Selection Tools” means tools that exist on or before the Effective
Date and during the Term of the Agreement by which advertisers select the potential audience
for advertisements in Ad Creation Flows.

        C.      “Classifiers” means automated processes in Ad Creation Flows to identify
potential HEC Ads. Classifiers use complex machine learning technology that will result in both
false positives and false negatives.

        D.      “Credit Advertisement” means an advertisement that is covered by the Equal
Credit Opportunity Act, 15 U.S.C. § 1691 et seq. (“ECOA”), i.e., an advertisement offering a
specific credit opportunity. Credit Advertisements include advertisements that link or direct
users to a page offering such specific credit opportunities.

       E.      “Effective Date” means the date the Agreement is last executed by any Party.

        F.     “Employment Advertisement” means an advertisement that is covered by Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), or the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”), i.e., an advertisement
offering a specific employment opportunity. Employment Advertisements include
advertisements that link or direct users to a page offering such specific employment
opportunities.

        G.      “Housing Advertisement” means an advertisement that is covered by the Fair
Housing Act, 42 U.S.C. § 3601 et seq. (“FHA”), i.e., an advertisement offering a specific
opportunity to rent, lease, sell, hold, convey, transfer, or buy residential real property, and/or
offering a specific real-estate related transaction such as a residential mortgage, homeowner’s
insurance, or home appraisal services. Housing Advertisements include advertisements that link
or direct users to a page offering such specific housing opportunities and/or real-estate related
transactions.

       H.    “HEC Advertisements” means Housing Advertisements, Employment
Advertisements, and Credit Advertisements that are identified as set forth in this Agreement.

        I.   “HEC Flow” means an interface in Ads Manager through which advertisers may
create HEC Advertisements using the limited audience selection tools set forth in this Exhibit.

                                                1
       Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 19 of 24



       J.      “HEC Flow Implementation Date” means the date on which advertisers will be
required to create HEC Advertisements through the HEC Flow.

        K.     “Lookalike Audience” means a tool in Ads Manager that allows advertisers to
create audiences with commonalities to a group of users, such as the advertisers’ current
customers, visitors to their websites or people who like their Facebook pages.

         L.     “Protected Classes” means race, color, ethnicity, national origin, ancestry, sex,
gender, age, familial status, caregiver status, religion, disability, sexual orientation, gender
identity, military/veteran status or service, marital status, partnership status, citizenship,
immigration status, lawful source of income, medical condition, genetic information, political
affiliation, matriculation, personal appearance, place of residence or business (defined as the
specific geographical location of home or work which does not preclude the location targeting
options described below in Section III.A.1) and/or status as a victim of domestic violence,
stalking or sex offenses. For Housing Advertisements, Protected Classes also include lawful
occupation.

      M.    “Term of Agreement” means the period that is three (3) years from the HEC
Flow Implementation Date.

       N.      “Targeting” means the use of Audience Selection Tools by advertisers to include
or exclude users in a potential audience for paid advertisements.

II.    IDENTIFICATION OF HEC ADVERTISEMENTS

        A.      Overview. In Ad Creation Flows, in conjunction with implementing limitations
on audience selection tools in accordance with Section III below, HEC Advertisements will be
identified in one of two ways as described in this Section.

        B.      Identification by Advertisers. Facebook will implement processes to ask
advertisers to indicate whether they are placing an HEC Advertisement before the advertisers
select the audiences for their advertisements.

      C.     Identification by Facebook. Facebook will implement processes to identify
HEC Advertisements, automatically and/or through human review prior to the point at which
Facebook approves any advertisements for publication.

              1.     Accuracy. Facebook will engage in commercially reasonable efforts to
improve the accuracy of the Classifiers, e.g., analyzing false positives and false negatives.

                2.     Right of Appeal. If an advertiser demonstrates to Facebook’s satisfaction
that an advertisement identified by Classifiers is not an HEC Advertisement, Facebook will
permit the advertiser to create that advertisement outside of the HEC Flow.

               3.     Failure to Identify. If advertisers repeatedly fail to indicate they are
placing HEC Advertisements when asked to do so by Facebook, Facebook will take appropriate
responsive action under its current policies.

                                                 2
       Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 20 of 24



III.   LIMITED AUDIENCE SELECTION TOOLS FOR HEC ADVERTISEMENTS

      A.     Ads Manager. On or before September 30, 2019, Facebook will implement the
HEC Flow in Ads Manager with modified audience selection tools as described below.

               1.      Location:

                       (a)    No targeting by zip code will be available.

                       (b)     Targeting by city or town will cover at least a 15-mile radius
around the center of the city or town.

                      (c)     Targeting by address or pin drop will cover at least a 15-mile
radius around the address or pin drop.

                        (d)     For Housing Advertisements, the Parties agree that the 15-mile
radius may be adjusted up or down upon written agreement between the Parties based on facts
showing that it is either irrelevant or ineffective to address concerns about perpetuating racial
segregation.

               2.      Age: No profile age targeting options will be available.

               3.      Gender: No profile gender targeting options will be available.

               4.     Detailed Targeting (Demographics, Interests, or Behaviors): Targeting
options will be modified as follows:

                       (a)     No targeting options that Facebook determines are direct
descriptors of, or semantically or conceptually related to, a person or group of people based on
Protected Classes will be available. “Direct Descriptors” means targeting options whose names
directly describe persons in Protected Classes. “Semantically or Conceptually Related To”
means targeting options whose names appear to be associated with a Protected Classes or
persons in a Protected Classes.

                      (b)    Upon its initial launch, the HEC Flow will include targeting
options that Facebook and Plaintiffs determine comply with the standards in Section III.A.4
above. Targeting options will only be available to advertisers as an option for including users.

                       (c)     During the Term of the Agreement, targeting options that comply
with the standards in Section III.A.4.(a) above may be added to the HEC Flow from time to time.
Facebook will provide such targeting options to Plaintiffs, who will be given a reasonable
opportunity to review and notify Facebook of any objections before the targeting options are
added to the HEC Flow.

                    (d)   Targeting options may be different as between Housing
Advertisements, Employment Advertisements, and Credit Advertisements.


                                                 3
       Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 21 of 24



               5.      Lookalike Audience (“LAL”): In the HEC Flow, LAL tool and marketing
will be modified as follows:

                        (a)     LAL tool may consider the following user profile fields: country,
region, profession and field of study. LAL tool will not consider the following user profile
fields: age, gender, relationship status, religious views, school, political views, interested in, or
zip code.

                       (b)   LAL tool may consider user behavior (e.g., ads, apps, pages,
pixels), except with Facebook Groups.

                      (c)    LAL tool will be renamed so that it does not refer to finding users
who “look like” users provided by advertisers to Facebook to create LAL audiences.

                       (d)     LAL marketing will not use human models.

       B.    Other Ad Creation Flows. On or before December 31, 2019, Facebook will
implement audience selections tools at least as restrictive as those in the HEC Flow for all
remaining Ad Creation Flows, e.g., Facebook’s Marketing API.

       C.      Scope. The Parties acknowledge and agree that nothing in this Agreement will
prevent Facebook from making changes to its products, services, or written policies (including,
without limitation, its terms of use and data policy) that Facebook deems appropriate in
conducting its business, provided that such changes are not inconsistent with the terms of this
Agreement.

IV.    HOUSING SEARCH PORTAL

        A.     On or before December 31, 2019, Facebook will make available an interface that
allows users to search and view current Housing Advertisements by advertiser or by location
targeting options chosen by the advertiser. Users will be able to view Housing Advertisements
placed by advertisers, regardless of whether those users are in the audience selected by those
advertisers (with formatting adjusted as necessary to fit the platform).

V.     ADVERTISER NON-DISCRIMINATION CERTIFICATION

        A.      Facebook requires and will continue to require all advertisers to certify
compliance with Facebook’s policies prohibiting discrimination and with applicable federal,
state and local anti-discrimination laws. Facebook will develop the form and content of the
certification and provide to Plaintiffs for comment and discussion.

VI.    ADVERTISER EDUCATION

        A.      In Ad Creation Flows, in conjunction with implementing limitations on audience
selection tools in accordance with Section III above, Facebook will implement features alerting
advertisers that engaging in unlawful discrimination is prohibited by Facebook’s policies and
applicable federal and state anti-discrimination laws and will provide education on those policies

                                                   4
       Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 22 of 24



and laws. Facebook will develop the form and content of the certification and provide to
plaintiffs for comment and discussion.

VII.   ALGORITHMIC FAIRNESS

       A.       Facebook will engage academics, researchers, civil society experts, and privacy
and civil rights/liberties advocates to study the potential for unintended bias in algorithmic
modeling. Facebook will share the status of its efforts to investigate and understand this issue in
meetings between the Parties provided for in the Agreement, provide the Parties with an
opportunity to respond and make recommendations, and consider those recommendations and
whether to implement any feasible reforms as part of its ongoing commitment to
nondiscrimination in advertising on its platform.




                                                 5
       Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 23 of 24



                                     EXHIBIT B
                          STIPULATION AND PROPOSED ORDER


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 NATIONAL FAIR HOUSING ALLIANCE; FAIR
 HOUSING JUSTICE CENTER, INC.; HOUSING
 OPPORTUNITIES PROJECT FOR
 EXCELLENCE, INC.; FAIR HOUSING                              Index No: 18 Civ. 02689
 COUNCIL OF GREATER SAN ANTONIO,

                                  Plaintiffs,                 STIPULATION AND ORDER

          v.

  FACEBOOK, INC.,

                                  Defendant.



               WHEREAS, on February 6, 2019, this action was dismissed without prejudice to

the parties’ restoring the action to the Court’s calendar, provided the motion to restore the action

was made within 45 days of the date of the Court’s order of dismissal;

               WHEREAS, Plaintiffs and Defendant, through their undersigned counsel,

stipulate and agree as follows:

               1.      This action is reopened and restored to the Court’s calendar;

               2.      This action is hereby dismissed with prejudice, pursuant to the terms of

the Settlement Agreement attached hereto as Exhibit 1.

               3.      The Court shall retain jurisdiction over this action for the sole purpose of

enforcing compliance with the terms of the Settlement Agreement and Order.

               4.      A facsimile or scanned copy of this stipulation will be considered the same

as an original and may be filed with the court electronically or by facsimile transmission.
      Case 1:18-cv-02689-JGK Document 67-2 Filed 03/28/19 Page 24 of 24




                            [signature page to follow]

Dated: March 19, 2019
       New York, New York


EMERY CELLI BRINCKERHOFF                          MUNGER, TOLLES & OLSON LLP
& ABADY LLP


By: ______________________                 By: ______________________
       Diane L. Houk                              Rosemarie T. Ring
       Katherine Rosenfeld                        Jonathan H. Blavin
       David Berman                               Elizabeth A. Kim
       Attorneys for Plaintiffs                   Attorneys for Defendant
       600 5th Avenue, 10th Floor                 560 Mission Street, 27th Floor
       New York, New York 10020                   San Francisco, California 94105
       (212) 763-5000                             (415) 512-4008



SO ORDERED:

Dated: March _, 2019                ___________________________
                                       HON. JOHN G. KOELTL
                                       United States District Court Judge




                                              2
